—Cross appeal from a judgment entered on a decision rendered after trial in the Court of Claims. A substantial part of the award of $8,000 made in favor of the claimants by the Court of Claims in connection with this appropriation claim is for indirect damages. The question of land taken was very small, .006 of one acre. The claimants’ proof of value of the land taken with $1,500. State’s proof of value was $100. The part of the award for indirect damage, which is not segregated in the decision, therefore, was at least $6,500. We are of opinion an award for indirect damage is not warranted on this record. There was no change in grade in access to claimants’ property effected by the public improvement. Damages resulting from circuity of access are not recoverable. (Selig v. State of New York, 10 H Y 2d 34.) Hor are the damages recoverable based on a difference in the view from the premises caused by the rearrangement in the nearby terrain in carrying out the public improvement. Judgment modified on the law and the facts by reducing the amount awarded to $1,500; and as thus modified, affirmed, without costs. Bergan, P. J., Gibson, Reynolds and Taylor, JJ., concur.